Citation Nr: 1143897	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  05-29 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for multiple sclerosis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to March 1977.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Waco, Texas that denied service connection for left shoulder disability, multiple sclerosis, and an acquired psychiatric disorder, to include posttraumatic stress disorder, schizoaffective disorder, dementia, and psychotic disorder.

The Veteran was afforded hearings at the RO in September 2008 and April 2009.  The transcripts are of record. 

The issues of entitlement to service connection for left shoulder disability, multiple sclerosis, and an acquired psychiatric disorder, to include PTSD, schizoaffective disorder, dementia, and psychotic disorder were remanded for further development by Board decision in April 2010.


FINDINGS OF FACT

1.  A left shoulder disability is not attributable to service, and arthritis was not manifested within one year of discharge from service.

2.  Multiple sclerosis was not shown in service, did not manifest within seven years of the separation from service, and is unrelated to service.

3.  The Veteran does not have PTSD.

4.  Any other acquired psychiatric disorder was first manifest many years after discharge from active duty and is unrelated to service.  A psychosis was not manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  Multiple sclerosis was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service and a psychosis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied prior to the initial unfavorable decisions on the claims of entitlement to service connection by letters dated in May 2004, August 2007, October 2007, and April 2008 that addressed the required notice elements.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The letters also addressed the effective date elements of the claim. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been reviewed.  Voluminous VA outpatient data have been received and considered.  Private clinical records and Social Security records have been associated with the claims folder and reviewed.  The appellant was afforded VA examinations with respect to all of the claims under consideration that are adequate for adjudication purposes.  He was afforded personal hearings at the RO in September 2008 and April 2009.  The appellant's assertions and the whole of the record have been carefully considered.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate any additional or existing evidence that is necessary or is able to be secured for a fair adjudication of the claims that has not been obtained.  

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claims of entitlement to service connection for left shoulder disability, multiple sclerosis and an acquired psychiatric disorder are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet.App. 128 (1997).

Effective July 13, 2010, VA amended its regulations pertaining to service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD], and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3); 75 Fed.Reg 39843 (July 13, 2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis or a psychosis becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, and/or multiple sclerosis becomes manifest within seven years from the date of termination of service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

1.  Service connection for a left shoulder disability.

Factual Background

The Veteran's service treatment records reflect that in September 1976, he was seen for treatment after he accidentally dropped a mortar tube on his left shoulder.  On examination, the shoulder was observed to have a knot-like lump on the blade.  There was no crepitus or evidence of false motion.  An X-ray was obtained.  An impression of contusion was recorded.  On Chapter 16 separation examination in January 1977, the appellant noted that he was struck on the left shoulder by a mortar tube and that his right arm was placed in a sling for three weeks.  No comment was made by the examining official.  On the Report of Medical History, the Veteran denied arthritis, rheumatism or bursitis, bone, joint or other deformity and lameness.  The upper extremities and musculoskeletal system were evaluated as normal.  Examination of the skin disclosed scars of the left shoulder, left forearm and left face.

A claim of entitlement to service connection for a left shoulder disorder was received in March 2004.  

The Veteran was afforded a VA examination in August 2004.  He provided a history of lacerating his left shoulder area with a piece of tin while on maneuvers in Georgia when got up from a sitting position.  He stated that the shoulder was sutured.  The appellant related that since discharge from service, he had continued to have daily pain in the left shoulder and had some trouble with overhead lifting.  An X-ray was obtained that disclosed slight degenerative changes at the acromioclavicular (AC) joint with inferior spurring that might cause impingement.  Following physical examination, an impression of left shoulder strain was rendered.  The examiner opined that it was less likely than not that the condition was related to service and that the injuries appeared to be soft tissue only.  

A VA emergency room note dated in March 2006 showed that X-ray of the left shoulder was obtained and was interpreted as showing degenerative changes and AC arthropathy.  There was a minimally widened rotator cuff interval, questionable effusion vs. tendinosis involving the supraspinatus tendon, but no obvious fracture or dislocation.  

The Veteran underwent a VA compensation and pension examination in April 2008.  He stated that after leaving service, he had had multiple jobs that required heavy lifting, to include construction, painting and electrical assistant.  The appellant related that his last job was for a commercial tire company where he engaged in heavy work for 2 1/2 years lifting tires and wheels and having to stack them.  He reported that he was discovered to have multiple sclerosis in 2005.

The Veteran stated that he had had left shoulder pain since service.  He said that pain was worse if he lifted and that he could not lift above shoulder level.  On examination of the left shoulder, the findings included tenderness at the AC joint, and supraspinatus and infraspinatus muscles with palpation.  Following examination, a pertinent impression of left shoulder impingement syndrome was rendered.  The examiner opined that after 30 years, it would be pure speculation to state that left shoulder impingement syndrome was related to his brief service activities.  

The Veteran presented testimony on personal hearings in September 2008 and April 2009 to the effect that he injured his left shoulder during a mortar training exercise when he turned a mortar around the wrong way and it came up and "sliced my left shoulder open."  He related that he went to the hospital where a doctor stitched it up.  The Veteran stated that shoulder had never been the same since then and that he had arthritis.  

The Veteran was afforded a VA examination in June 2010.  History of a mortar tube striking the left shoulder in service was noted.  The examiner noted that service records referred to full range of motion and no crepitation at that time.  The Veteran related that a laceration was sutured.  The examiner observed that there was no record of this.  The appellant reported that since service, he had had occasional pain in the left shoulder and that he was unable to perform heavy lifting.  It was noted that an X-ray of the left shoulder in April 2008 disclosed mild degenerative joint disease of the AC joint and inferior glenoid labrum.  Following physical examination, an impression of degenerative arthritis of the left shoulder was provided.  The examiner commented that the Veteran had a minor injury to the left shoulder in 1976.  It was noted that over the years, he had developed degenerative arthritis that was related to ageing and the wear and tear process.  The examiner opined that it was less likely than not that any current shoulder pain was related to service.

Legal Analysis

The Board has carefully reviewed the evidence and finds that service connection for a left shoulder disability is not warranted. 

Service treatment records show that the Veteran was treated for left shoulder complaints after he dropped a mortar tube on it in 1976 and that this was diagnosed as a contusion..  At service discharge, the Veteran related that he was struck on the left shoulder by a mortar tube and that the left shoulder was placed in a sling for three weeks.  However, he denied a bone or joint problem on service discharge examination and the upper extremities and musculoskeletal system were evaluated as normal.  

The Board observes that the reliable evidence first indicates post service left shoulder symptoms in March 2004 when the Veteran filed a claim for such, some 27 years after discharge from active duty.  No documentation has been received evidencing a left shoulder disorder or complaints during the interim.  On ensuing VA examination in August 2008, a diagnosis of strain was rendered and slight degenerative changes at the AC joint were observed on X-ray.  However, nothing in that record reflects an inservice origin or continuity of symptomatology for his complaints.  The reliable evidence first documents degenerative joint disease (arthritis) of the left shoulder in 2005, more than two decades after discharge from service.  In view of the above, the Board finds that left shoulder degenerative changes did not have onset in service, and that the presumption of service connection for arthritis does not attach.  This is because degenerative changes were not shown to have become manifest within one year of separation from service.  There is no reliable evidence in the record to show other than that left shoulder disability was first indicated many years after discharge from active duty.  Furthermore, when examined for VA compensation and pension purposes in 2004, 2008 and 2010, all of the VA examiners found that current left shoulder disability was less likely than not related to service.  In 2008, it was opined that the length of time between injury in service and onset of current disability made an inservice origin speculative.  On the most recent VA examination, the rationale provided was that the Veteran's left shoulder injury in service was minor, and that the more likely etiology of arthritis was ageing and the normal wear and tear process over time.  These opinions are based on supported factual predicates are reliable and constitute negative evidence.  Additionally, there is no current evidence of left shoulder scarring.  

The Veteran is competent to report that he has left shoulder disability since service.  A layman is competent to report that he or she notices symptoms as such come through one of the senses. See Layno v. Brown, 6 Vet App. 465, 470 (1994).  The Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment. See Wilson v. Derwinski, 2 Vet.App. 16 (1991).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity. Savage v. Gober, 10 Vet.App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In this instance, it is found that the normal examination of the upper extremities at separation, the Veteran's denial of bone or joint symptoms at that time, lack of documentation of complaints after service, and the many years between service discharge and evidence of treatment for left shoulder disability, including arthritis, are far more probative than remote statements of in-service onset and continuity of symptomatology.

In this regard, the Board concludes that the Veteran has not been a reliable historian and that his account of left shoulder disability deriving from service is not credible.  The more probative evidence establishes that the left shoulder disorder, including arthritis, developed many years after active duty and is unrelated to service.  The Board finds that the Veteran's assertions as to continuity of symptomatology are not credible for the reasons stated above and are thus of far less probative weight. See Buchanan v. Nicholson, 451 F3d 1331 (2006).  Therefore, based upon the lay and medical evidence, the Board is of the opinion that there is neither inservice chronicity nor continuity of symptomatology of a left shoulder disorder, and service connection is not in order. See 38 C.F.R. § 3.303.  The Board also finds in this case that the assessments of the medical professionals after service who found that current left shoulder disability is less likely the result of shoulder injury in service are more probative than the Veteran's lay opinion.

In summary, the Board concludes that there is no reliable and probative evidence indicating that the Veteran's current left shoulder disorder, including arthritis, is related to service or to any incident therein.  The Board thus finds that the preponderance of the evidence is against the claim and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990)

2.  Service connection for multiple sclerosis.

Factual Background

Service treatment records reflect that the Veteran was seen for complaints of bilateral hip in September 1976 that he indicated he had had for a year.  In November 1976, he was noted to have left hip and groin pain, was examined and was found to have a normal examination.  He complained of occasional body aches of three months' duration.  There were no objective findings.  The appellant sought treatment for a sore toe in January 1977 that was felt to be a possible contusion.  The service treatment records not refer to any neurologic abnormality or findings.  When examined in January 1977 for Chapter 16 discharge from active duty, he indicated on The Report of Medical History that he had had leg cramps.  The examining official noted that he had occasional leg cramps when exercising.  Neurologic status was evaluated as normal.  

The Veteran filed a claim of entitlement to service connection for multiple sclerosis in February 2007.  

VA outpatient records dated in August 2006 indicated that he had been presumptively diagnosed as having multiple sclerosis in May 2006, but that there were lingering questions, and tests remained to be done prior to completion of the work-up.  It was reported that he had had complaints for several years of weakness in both lower extremities, and numbness and pain in the left arm and leg.  The Veteran stated that his symptoms first began in the military in 1976.  VA outpatient records continued to vacillate as to whether the Veteran actually had multiple sclerosis.  In November 2006, the appellant related that he had been diagnosed with multiple sclerosis at Ben Taub Hospital in November 2005.  In March 2007, it was reported that it was unclear as to whether he had multiple sclerosis based on a history of cocaine use, strokes and left leg pain that came and went.  It was noted that the "read" on magnetic resonance imaging (MRI) reports was not conclusive for multiple sclerosis.  Nonetheless, in July 2007, a VA staff physician in the neurology section stated that the Veteran was a patient of his in the multiple sclerosis clinic at Dallas VA Hospital and that he carried a diagnosis of multiple sclerosis.

A VA examination was conducted in May 2008.  It was reported that the claims folder was available and extensively reviewed.  The examiner stated that it was the Veteran's contention that multiple sclerosis began in service with complaints of hip pain and chronic low back pain with no objective findings.  It was noted that the appellant described numbness in his left hand during basic training in 1976, as well as left thigh and knee numbness.  The examiner reviewed the record in detail and performed a physical examination.  A pertinent diagnosis was rendered of multiple sclerosis, as per evaluation in Houston and Dallas VA Specialty Clinics, with findings suggestive of multiple sclerosis on MRI and currently under treatment for medication.  An opinion was provided that multiple sclerosis suggested by MRI finding was not likely caused by or the result of complaints of body aches and/or chronic low back pain noted during military service.  

The Veteran was afforded a VA examination in June 2010.  It was reported that multiple sclerosis was first diagnosed in 2005 after the Veteran reported having some vision problems.  It was noted that medical records indicated a history of increasing weakness over two years.  The Veteran reported that he had numbness while on active duty for which he had been seen.  The examiner noted, however, that there was nothing of this nature in the service treatment records, and that at the time of his exit physical, there were no findings of any neurological complaints or physical findings of such.  The examiner stated that the appellant reported some leg cramps with exercises, but had no other complaints.  

The examiner related that the Veteran continued to have problems with coordination and balance and used a rolling walker to ambulate, tired easily and had numbness in the ulnar aspect of the right hand, left anterior knee and right foot.  A physical examination was performed.  Following examination, the examiner stated that the case was discussed with the physician staff at the multiple sclerosis clinic at Dallas VA Medical Center.  It was opined that while it was possible that there could be a long delay from the initial manifestations multiple sclerosis until the full clinical picture became evident, the Veteran's symptoms noted in service were nonspecific and not suggestive of early multiple sclerosis.  It was the examiner's opinion that it was less likely than not that multiple sclerosis was first manifested in service or caused by any injury or accident in service.  

Legal Analysis

Initially, the Board observes that service treatment records do not reflect that the Veteran was seen or treated for multiple sclerosis or other neurological symptoms.  He was seen for complaints involving the hips during service diagnosed as muscle pain, toe pain assessed as contusion, and reported body aches with no objective findings, but no reference to any systemic disorder was noted on those occasions.  At service discharge, the appellant reported that he had leg cramps but the examining official stated that this was related to exercise.  Neurologic status was evaluated as normal on separation examination in 1977.  The available evidence, to include the Veteran's lay account, first indicates a diagnosis of multiple sclerosis as early as November 2005.  The Board points out, however, that this is almost 28 years after service discharge in April 1977.  

Service connection for multiple sclerosis ms may be granted if manifest during service or within seven years of separation. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  Service connection may also be established if it is otherwise attributable to service. See Combee v. Brown, 34 F.3d 1039, 1044, Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) (West 2002).  Here, the appellant voiced a variety of complaints during service.  However, no competent professional diagnosed multiple sclerosis during service or has attributed the in-service complaints to service.  Rather, the competent professional(s) has determined that the in-service complaints of joint pain and leg cramps in service were too nonspecific, and not indicative of multiple sclerosis.  Furthermore, there is no proof of multiple sclerosis within seven years of separation and no competent evidence otherwise attributing the remote onset of multiple sclerosis to service.

There is no reliable evidence in the record to show other than that multiple sclerosis was first clinically indicated more than seven years after discharge from active duty.  Moreover, when examined by VA in May 2008 and June 2010, the examiners stated that the claims folder was reviewed and both found that multiple sclerosis was not likely related to service.  On the latter occasion, the examiner stated that the appellant's case had been discussed with the multiple sclerosis clinic staff before the opinion was formulated.  It was noted that while there could be a long delay between initial manifestation of symptoms and full-blown multiple sclerosis, it was less likely that the Veteran's had symptoms of such in service, and it was determined that multiple sclerosis was less likely than not related to service.  In view of such, the Board finds that service connection for multiple sclerosis is not warranted on a direct or presumptive basis. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

The Board has carefully considered the Veteran's lay statements and history in this regard.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she notices as such come through one of the senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).

Here, the evidence of record shows onset of multiple sclerosis decades after service discharge.  The Board has carefully considered the appellant's lay assertions in this regard, particularly in light of his leg complaints at service discharge.  However, the onset of multiple sclerosis is a complex medical matter beyond the ken of a layperson. Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  Whether it is related to service requires specialized training for a determination as to its causation, and is therefore not susceptible of lay opinion.  In this regard, a medical professional has greater skill.  The Board finds in this case that the conclusions of the medical professionals on VA examination in 2008 and 2010 who found that multiple sclerosis was less likely than not related to service are far more probative than the Veteran's lay opinion.  The voluminous clinical records reflects that no connection has ever been made between multiple sclerosis and service except for the Veteran's own statements that are not deemed to be competent for reasons stated above.  Therefore, the Veteran's opinion in this matter is not probative.  In this instance, no professional has related multiple sclerosis to service.  Under the circumstances, the Board finds that the preponderance of the evidence is against the claim.  Therefore, service connection for multiple sclerosis must be denied.

3.  Service connection for an acquired psychiatric disorder, including PTSD. 

Factual Background

The Veteran's DD-214 reflects that he served in the Army during peacetime with a military occupational specialty in infantry.  He had six months of foreign service.  The DD-214 reflects no receipt of medals or citations.  

Service treatment records reflect no complaints, findings or references to a psychiatric disorder.  On Chapter 16 discharge examination in January 1977, the appellant denied depression, excessive worry and nervous trouble or any sort.  Psychiatric status was evaluated as normal.

A Diagnostic & Evaluation Psychological Examination dated in July 1998 noted that the Veteran was in his second incarceration and was identified as having a history of psychiatric treatment for depression and hallucination.  It was reported that he had been returned to prison on a parole violation due to being arrested for delivery of a cocaine.  He had previously been incarceration for possession of cocaine for which he had received a five-year sentence.  

History was provided that he started using cocaine in his early 20s and that this had continued until December 1996 when he was on parole.  The Veteran admitted to have a "dirty" urinalysis while in the military during the 1970s.  He reported two or three arrests for public intoxication and stated that he was drinking when arrested for cocaine possession.  It was reported that a lot of the appellant's difficulties seemed to have developed as a result of his father's death prior to 1976 and his sister's death in 1981.  He related that shortly after his father died, he started hearing his deceased father's voice telling him that he was 'no good' and that he would not amount to anything.  The Veteran related that at the time of the 'voices' he had gone into the military.  It was reported that no psychiatric treatment was noted until he entered county jail on the possession offense in 1994.  The report indicated that while in county jail, he had tried to strangle himself on two occasions.  These attempt were reportedly the result of his substance abuse and the deaths in his family.  It was reported that after the suicide attempts, he was referred to mental health at the jail and prescribed Thorazine.  The Veteran stated that he heard voices on and off during the course of subsequent treatment.  At the time of the current interview, it was noted that his mood was of mild anxiety.  He denied suicidal ideation.  At the time of the interview, he was receiving a psychotropic regimen of Thorazine.  Results of the clinical interview suggested that he was not currently experiencing psychiatric symptoms that would support a psychiatric diagnosis.  It was found that psychiatric symptoms reported in the past were possibly in remission due to the medication regimen.  Mental health services and substance abuse counseling were recommended.

Received was an admission summary from Heart of Texas MHMR dated in March 1999 indicating the Veteran had been referred by his parole officer for psychiatric follow-up of his condition and medications.  It was reported that he had long-term interpersonal problems, was estranged from his family, and had received treatment for paranoia, hallucinations, episodic suicidal ideation with attempts, depressed mood and episodic insomnia.  It was noted that the appellant wished to maintain his treatment to help stabilize his adjustment to living outside the prison system and that he was currently on Thorazine.  An Axis I diagnosis of schizophrenia, paranoid type, was provided.

VA outpatient records reflect that in August 1999, it was reported that the Veteran had a long history of schizophrenia but was feeling much better and that the voices were under control.  It was noted that he had been referred by his primary care physician relative to depression and a diagnosis of paranoid schizophrenia.  Subsequent VA outpatient records dating from 2005 and some private clinical data show that the Veteran was afforded psychiatric/psychological evaluations and treatment over time culminating in various psychiatric diagnoses that included polysubstance abuse, alcohol abuse, cocaine dependence, schizoaffective disorder, dementia and rule out dementia, anxiety, etc.  In August 2010, it was reported that he was seen remotely and was without any active psychiatric problems or psychiatric medication.  It was noted that the Veteran came in requesting a work program and stated that he was doing well.  Following mental status examination, diagnoses on Axis I were alcohol dependence in full sustained remission, cocaine dependence in full sustained remission, history of remote cannabis abuse in full sustained remission, history of schizoaffective disorder - likely episodes of cocaine-induced psychosis - resolved, and rule out cognitive disorder 2/2 GMC (MS +CVA).  Subsequently in August 2010, the Veteran denied having any current psychiatric or emotional problems.

A claim of entitlement to service connection for PTSD was received in March 2007.  

The Veteran was afforded a VA examination for PTSD purposes in February 2008.  It was noted that the claims folder and electronic medical record were reviewed.  The examiner stated that there was a psychiatry note from the Central Texas Healthcare System dated in August 1999 indicating a long history of schizophrenia but that he indicated he was feeling better and that the voices he had been hearing were under control.  It was reported that the appellant had a history of substance abuse and that he first came into the Dallas VA Medical Center for cocaine addiction in January 2003.  It was noted that the PTSD issue did not come up until recently and that he might have learned about this from other veterans in the program.  The examiner related that there was a treatment plan from March 2004 indicating that the Veteran was having auditory hallucinations while he was in prison, that he was given Thorazine and was denying hallucinations since that time.  It was noted that there was a notation of a schizoaffective disorder in the record but no mention of PTSD.  

History was provided that the Veteran first went into mental health treatment in prison and continued in treatment at a facility in Houston VA before transferring his care to Dallas VA for drug rehabilitation in 2003/2004.  It was noted that he had had two other rehabs with the Salvation Army and at Texas Health.  When asked what kind of mental and emotional problems he was having, the Veteran reported that he kept thinking about an incident in the military when he was injured firing mortars.  He said that he kept thinking that he could have lost his head if he had turned the wrong way.  The examiner said that that appellant did not report any other PTSD-like symptoms, but did endorse significant alcohol and drug abuse in the past.  Social and military history was reported in detail, including a training incident when he was competing with another team in service when he placed a mortar round in a tube upside down by accident.  He related that he lifted the tube and beat it on some rock until the mortar shell fell out but was lucky that it did not explode.  He said that he shot the mortar round off but that he was facing the mortar tube in an incorrect position, and that if his head had been slightly to the side, the mortar round would have struck him in the head.  The Veteran said that the mortar round hit him in the shoulder on the way out and that his team did not win the contest.  He related that he thought nothing of it at the time, but currently thought of it as a traumatic stressor.  Post military occupational and social adjustment, trauma and consequences were also discussed.  A mental status examination was performed followed by review of psychological symptoms.  It was noted that the Veteran's drug and alcohol problems had had a significant impact on both social and occupational functioning throughout his life.  The diagnoses following the interview, mental status examination, review of records and psychological testing were cocaine dependence in remission, alcohol abuse in remission, and psychotic disorder, NOS [not otherwise specified], partially controlled with medication.  The examiner commented that "This is a frivolous claim for PTSD.  The Veteran does not meet criteria for a PTSD diagnosis.  He reports a life-threatening situation, but actually does not appear to have been aware that it was life threatening at the time, does not describe feeling extreme fear, horror or helplessness at the time.  In fact, after the mortar round hit him, he continued to fire off other rounds and tried to win the competition that he was in at the time."

The Veteran was afforded an examination by a VA psychologist in June 2010.  The examiner noted that the claims folder and the electronic record were reviewed.  Among other things, the appellant related that he thought he had anxiety, and that he could not stand a lot of noise.  He said that he was not depressed and that it had been years since he had any psychotic symptoms.  He related that when it was quiet he felt great and that it did not upset him to go to the store or be out in public.  

It was reported that the Veteran was separated from his wife and lived alone.  He said that he was best friends with his pastor and that he had been clean from drugs and alcohol for six years.  A comprehensive mental status examination was performed.  Following evaluation, an Axis I diagnosis of "no diagnosis or condition" was rendered.  The examiner commented that it would appear that in the past the Veteran had cocaine and alcohol abuse as well as psychotic symptoms thought to be an episode of cocaine-induced psychosis.  It was noted however that the Veteran reported being clean and sober for six year and had had no psychotic symptoms for years.  The examiner stated that there is no evidence from the current examination of any Axis I diagnosis of any [psychiatric] condition.

Legal Analysis

The Board has carefully reviewed the evidence but finds that service connection for an acquired psychiatric disorder, including PTSD.  

At the outset, the Board has carefully reviewed the extensive evidence but finds that service connection for PTSD is not warranted.  In this regard, the Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis of the disability for which service connection is being sought. See 38 C.F.R. § 3.304.  Although the Veteran has presented statements as to a stressor in service when he felt his handling of a mortar shell endangered his life, it was found on VA examination in 2008 that this claim was frivolous.  The examiner pointed out that he kept on participating in the training exercise and recalled the incident as a stressor only in hindsight.  It was noted that that appellant did not report any other PTSD-like symptoms and did not meet the criteria for that diagnosis.  When subsequently examined by VA in 2010, the examiner stated that the Veteran had no psychiatric diagnosis.  There is no diagnosis of PTSD in the extensive VA outpatient clinical records.  In August 2010, the Veteran himself denied having any current psychiatric or emotional problems.  The evidence thus demonstrates that there is no medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125.  Since regulations require medical evidence diagnosing the claimed condition, the Veteran's self-assessment is not competent. 38 C.F.R. § 3.304.  The Board concludes that there is no reliable and/or probative evidence indicating that the Veteran has PTSD.  In the absence of a diagnosis of current disability relative to PTSD, there can be no valid claim in this regard. See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Under these circumstances, the Veteran does not met the regulatory requirements to establish service connection for PTSD it must be denied.  

The Board notes that the Veteran has been rendered various other psychiatric diagnoses, to include paranoid schizophrenia, anxiety, depression, polysubstance abuse, alcohol abuse, cocaine dependence, schizoaffective disorder, dementia, and rule out dementia, etc.  However, service treatment records are negative for findings, complaints, or a diagnosis of a psychiatric condition.  On service separation examination in January 1977, the appellant denied all psychiatric-related complaints or symptoms, to include depression and nervousness, and his psychiatric status was evaluated as normal.  The first lay and clinical evidence of an acquired psychiatric disorder is first recorded in the record many years after discharge from service.  

There is no reliable post service showing of any continuity of any psychiatric symptoms traceable to active duty.  The Board thus finds that the normal entrance and separation examinations, lack of complaints during service, his specific denial of any psychiatric symptoms at discharge, the many years between service discharge and evidence of treatment for psychiatric disability compel a finding that the Veteran's assertions of a psychiatric disorder deriving from service are not credible. The Veteran's remote contentions of psychiatric symptoms in service are in conflict with his specific denials at service discharge in 1977.  Additionally, the presumption of service connection for a psychosis does not attach.  This is because paranoid schizophrenia or a psychosis was not shown to have become manifest within one year of separation from service.  Although the record does not indicate when the Veteran's psychiatric disability actually began, there is no reliable evidence in the record to show other than that a psychotic disorder, dementia, and a schizoaffective disorder were first clinically indicated until more than one year after discharge from active duty.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d. 1331.  A layman is competent to report that he or she notices symptoms as such come through the senses. See Layno v. Brown, 6 Vet.App. 465, 470 (1994). The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  The Board has considered the lay evidence in this case and finds that the Veteran is competent to report symptoms and indicate that he has a psychiatric disorder that dates back to service.  Lay evidence must be considered when a Veteran seeks disability benefits and competent lay evidence may be sufficient in and of itself. See Buchanan, supra.  However, competence and credibility are different matters.  The Board observes that in a prison record dated in 1998, he reported hearing voices as early as 1976 after his father died, but also related at that time that this was what prompted him to enter the military.  The appellant is shown to have been afforded a Chapter 16 discharge (at the convenience of the Government) within a year of entering active duty.  However, there is not a single reference to any psychiatric symptoms at service entrance and a denial of all psychiatric symptomatology on separation examination in 1977, with no evidence of pertinent complaints or findings during the interim.  The evidence indicates that the appellant first came to the attention of mental health professionals in 1994, more than a decade after service.  Prior to such, the evidence indicates a long history of cocaine and substance abuse.  Indeed, on VA examination in June 2010, the examiner found that in the past the Veteran had cocaine and alcohol abuse as well as psychotic symptoms thought to be emblematic of cocaine-induced psychosis.  Nothing in the service treatment clinical data or the voluminous post service records dating from 1998 suggests an acquired psychiatric disorder deriving from service.  No clinical professional has ever related an acquired psychiatric disorder to service.

In this regard, the Board finds that the lack of complaints during service, the normal separation examination, the denial of all psychiatric symptoms at that time, and the many years between service discharge and evidence of treatment for psychiatric disability are far more probative than remote statements of in-service onset.  There is no reliable evidence linking an acquired psychiatric disorder to service.  In this respect, a medical professional has the greater skill.  The Veteran's account of a psychiatric disorder related to service is less probative and less credible to establish a lay nexus to service.  Moreover, the record indicates that when examined by VA in June 2010, the examiner stated that the Veteran had no psychiatric diagnosis.  In August 2010, it was reported that he had no active psychiatric problems and was not on psychotropic medication.  He has affirmatively denied having any current psychiatric or emotional problems.  Therefore, when considering the entirety of the evidence of record, the Board finds that there is neither evidence of inservice onset of an acquired psychiatric disorder, nor was a psychosis demonstrated within one year of separation from service. See 38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137, 38 C.F.R. § 3.303, 3.307, 3.309.  The Board thus finds that service connection for an acquired psychiatric disorder, including schizoaffective disorder, PTSD, dementia and a psychosis is not warranted on either a direct or presumptive basis.

Under the circumstances, the Board concludes that there is no reliable and/or probative evidence indicating that an acquired psychiatric disorder, to include PTSD, schizoaffective disorder, dementia, and psychotic disorder are related to service.  The Board thus finds that the preponderance of the evidence is against the claim and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a left shoulder disability is denied.

Service connection for multiple sclerosis is denied.


An acquired psychiatric disorder, to include PTSD, is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


